Sheldon, J.
The evidence offered by the defendant to show the plaintiff’s habits of intoxication was properly excluded. It had no tendency to show that the plaintiff was drunk at the time of the assault. Nor was it competent to contradict the testimony of the plaintiff on cross-examination, or that given by the other witnesses apparently without objection, but whether on direct or cross-examination does not appear. The case is governed by Carr v. West End Street Railway, 163 Mass. 360.
Exceptions overruled.